DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 06/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In amended paragraph 15 the applicant added “and a chamber component comprising one or more compartments in which cosmetic products may be placed and maintained in a substantially stable manner”. In the originally filed specification the applicant never mentions having a chamber component to hold cosmetic products in a stable manner inside the portable storage unit. 
Also, the applicant added new paragraphs 30.1-30.4 that includes all new limitations that were previously not mentioned in the originally filed patent application. For example in added paragraph 30.1, “The chamber component may comprise an aperture on one side. The chamber component may comprise an aperture positioned along a side of the chamber component proximal to an individual carrying the portable storage unit. The aperture of occupy substantially the entire such side of the chamber component. The aperture may be smaller. Without limitation, the aperture may be between approximately four inches and approximately 14 inches in length and between approximately one inch and approximately three inches in width.” There is no mention of an aperture in the originally filed patent application. Also, in added paragraphs 30.2-30.4 the applicant added details about the “compartments” including approximate sizes to hold different cosmetic products which was not included in the originally filed patent application. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 1 and 12 the applicant added the limitations, “a handle component; and a chamber component comprising one or more compartments in which cosmetic products may be placed and maintained in a substantially stable manner”. However, the applicant never mentions a handle or chamber in the originally filed specification or drawings. As to newly added claims 21 and 22, the applicant added the limitation “wherein the chamber component further comprises an aperture positioned along a side of the chamber component proximal to an individual carrying the cosmetics bag”. However, the applicant does not mention the aperture in the originally filed specification or drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said portable storage unit" in line 2 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said portable storage unit" in line 2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said portable storage unit" in line 2 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said heat resistant fabric" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, the applicant says, “a thermal liner contained within the outer shell wherein said thermal liner comprises one or more heat resistant fabrics”, however in claim 8 the applicant says “said heat resistant fabric”. The Examiner does not know if there is “one or more” heat resistant fabrics so it is unclear to which fabric is being used in claim 8.
Claim 14 recites the limitation " said portable storage unit" in lines 1-2 of claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " said portable storage unit" in lines 1-2 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " said portable storage unit" in lines 1-2 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12-16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2017/0320653 A1 to Mogil et al. (“Mogil”) in view of U.S. Patent No. 8,267,130 B1 to Sinnett (“Sinnett”).
As to claim 1, Mogil teaches a cosmetics bag comprising: an outer shell (wall structure 22); a thermal liner (thermal insulation 74, internal skin 76, thermal storage member 60; where the insulating material 74 and the phase change material 60 operate together to provide thermal insulation) contained within the outer shell wherein said thermal liner comprises one or more heat resistant fabrics (Mogil, pg. 2, ¶ 0043 and pg. 3-4, ¶ 0050, where Mogil defines in paragraph 43 the adjective “insulated” to encompass materials having particular properties such as effective thermal insulators provided with heat transfer resistant materials or features beyond that of the ordinary sheet materials); a facing material (liner 80) contained within the thermal liner (80 is between 74 and 60); a handle component (oval hand-hold 286); but does not teach a chamber component comprising one or more compartments in which cosmetic products may be placed and maintained in a substantially stable manner.
Sinnett teaches a chamber component (second set of padded pockets 14) comprising one or more compartments (plurality of padded pockets 58) in which cosmetic products may be placed and maintained in a substantially stable manner (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the padded pockets of Sinnett with the bag as taught by Mogil to provide a plurality of compartments for safely storing sensitive items (Sinnett, col. 1, lines 8-9).
As to claim 2, Mogil modified by Sinnett teaches the cosmetics bag of claim 1, wherein said thermal liner further comprises a phase change material (Mogil, pg. 4, ¶ 0055).
As to claim 3, Mogil modified by Sinnett teaches the cosmetics bag of claim 1, wherein said thermal liner comprises a nonwoven fabric (Mogil, pg. 3-4, ¶ 0050; where internal skin 76 may be a PVC or other sheet).
As to claim 4, Mogil modified by Sinnett teaches the cosmetics bag of claim 1, wherein said portable storage unit is rectangular in shape (Fig. 3).
As to claim 5, Mogil modified by Sinnett discloses the claimed invention except for wherein said portable storage unit is between 7.5 inches and 10 inches in height and between 7.5 inches and 10 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit between 7.5 inches and 10 inches in height and between 7.5 inches and 10 inches in length to allow for small items to be stored, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 II A) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed range through routine experimentation because the claimed range is a result effective variable because there are a finite number of portable storage container sizes that can be easily carried by a human being (MPEP 2144.05 II B).
As to claim 6, Mogil modified by Sinnett discloses the claimed invention except for wherein said portable storage unit is 8 inches in height and 8 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit 8 inches in height and 8 inches in length to allow for small items to be stored, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed value through routine experimentation because the claimed value is a result effective variable because there are a finite number of portable storage container sizes that can be easily carried by a human being (MPEP 2144.05 II B).
As to claim 7, Mogil modified by Sinnett teaches the cosmetics bag of claim 3, wherein said non-woven fabric is comprised of fabric resistant to moisture absorption (Mogil, pg. 3-4, ¶ 0050).
As to claim 12, Mogil teaches a method for mitigating likelihood that cosmetic products located inside of a cosmetics bag will melt due to prolonged exposure to elevated temperatures comprising: providing a bag (container assembly 20) suitable for transporting small objects, said cosmetics bag comprising: an outer shell (wall structure 22); a thermal liner (thermal insulation 74, internal skin 76, thermal storage member 60; where the insulating material 74 and the phase change material 60 operate together to provide thermal insulation) contained within the outer shell wherein said thermal liner comprises a non-woven fabric coated with a heat resistant coating (Mogil, pg. 2, ¶ 0043 and pg. 3-4, ¶ 0050, where Mogil defines in paragraph 43 the adjective “insulated” to encompass materials having particular properties such as effective thermal insulators provided with heat transfer resistant materials or features beyond that of the ordinary sheet materials); a facing material (liner 80) contained within the thermal liner (80 is between 74 and 60); a handle component (oval hand-hold 286); but does not teach a chamber component comprising one or more compartments in which cosmetic products may be placed and maintained in a substantially stable manner.
Sinnett teaches a chamber component (second set of padded pockets 14) comprising one or more compartments (plurality of padded pockets 58) in which cosmetic products may be placed and maintained in a substantially stable manner (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the padded pockets of Sinnett with the bag as taught by Mogil to provide a plurality of compartments for safely storing sensitive items (Sinnett, col. 1, lines 8-9).
As to claim 13, Mogil modified by Sinnett teaches the method of claim 12, wherein said thermal liner further comprises a phase change material (Mogil, pg. 4, ¶ 0055).
As to claim 14, Mogil modified by Sinnett teaches the method of claim 12, wherein said portable storage unit is rectangular in shape (Fig. 3).
As to claim 15, Mogil modified by Sinnett discloses the claimed invention except for wherein said portable storage unit is between 7.5 inches and 10 inches in height and between 7.5 inches and 10 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit between 7.5 inches and 10 inches in height and between 7.5 inches and 10 inches in length to allow for small items to be stored, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 II A) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed range through routine experimentation because the claimed range is a result effective variable because there are a finite number of portable storage container sizes that can be easily carried by a human being (MPEP 2144.05 II B).
As to claim 16, Mogil modified by Sinnett discloses the claimed invention except for wherein said portable storage unit is 8 inches in height and 8 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit 8 inches in height and 8 inches in length to allow for small items to be stored, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed value through routine experimentation because the claimed value is a result effective variable because there are a finite number of portable storage container sizes that can be easily carried by a human being (MPEP 2144.05 II B).
As to claim 21, Mogil modified by Sinnett teaches the cosmetics bag of claim 1, wherein the chamber component (second set of padded pockets 14) further comprises an aperture (plurality of padded pockets 44) positioned along a side of the chamber component proximal to an individual carrying the cosmetics bag (Sinnett Fig. 1), as taught by Sinnett.
As to claim 22, Mogil modified by Sinnett teaches the method of clam 12, wherein the chamber component (second set of padded pockets 14) further comprises an aperture (plurality of padded pockets 44) positioned along a side of the chamber component proximal to an individual carrying the cosmetics bag (Sinnett Fig. 1), as taught by Sinnett.

Claim(s) 8-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil in view of Sinnett further in view of U.S. PGPUB 2019/0082871 A1 to Felty et al. (“Felty”).
As to claim 8, Mogil modified by Sinnett teaches the portable storage unit of claim 3, but does not teach wherein said heat resistant fabric comprises a coated fabric.
Felty teaches wherein said heat resistant fabric comprises a coated fabric (Felty, pg. 4, ¶ 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the coated fabric of Felty to the heat resistant fabric of Mogil modified by Sinnett to keep the contents within the container at a desired temperature for a certain period of time (Felty, pg. 1, ¶ 0003).
As to claim 9, Mogil modified by Sinnett and Felty teaches the portable storage unit of claim 8, wherein said coating is selected from the group consisting of: silica, refractory coating, vermiculite (Felty, pg. 4, ¶ 0045), fluoroelastomer, graphite, urethane, and polytetrafluoroethylene, as taught by Felty.
As to claim 10, Mogil modified by Sinnett and Felty teaches the portable storage unit of claim 9, wherein said coated fabric is coated with a refractory coating (Felty, pg. 4, ¶ 0045), as taught by Felty.
As to claim 17, Mogil modified by Sinnett teaches the portable storage unit of claim 12, but does not teach wherein said coating is selected from the group consisting of: silica, refractory coating, vermiculite, fluoroelastomer, graphite, urethane, and polytetrafluoroethylene.
Felty teaches wherein said coating is selected from the group consisting of: silica, refractory coating, vermiculite (Felty, pg. 4, ¶ 0045), fluoroelastomer, graphite, urethane, and polytetrafluoroethylene.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the coated fabric of Felty to the heat resistant fabric of Mogil modified by Sinnett to keep the contents within the container at a desired temperature for a certain period of time (Felty, pg. 1, ¶ 0003).
As to claim 18, Mogil modified by Sinnett and Felty teaches the portable storage unit of claim 17, wherein said non-woven fabric comprises a moisture resistant fabric (Mogil, pg. 3-4, ¶ 0050, “internal membrane 70 may be a waterproof lining”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil in view of Sinnett in view of Felty further in view of U.S. Patent No. 7,240,513 B1 to Conforti (“Conforti”).
As to claim 19, Mogil modified by Sinnett and Felty teaches the portable storage unit of claim 18, but does not teach wherein said coated fabric is coated with refractory coating.
Conforti teaches wherein said coated fabric (liner 34) is coated with refractory coating (Conforti, col. 8, line 67- col. 9, line 3). Both reflective and refractive cause the thermal energy to change direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the coated fabric of Conforti to the heat resistant fabric of Mogil modified by Sinnett and Felty to retain thermal cooling energy and to allow for the safe transportation of temperature sensitive materials when the duration of travel is longer than a few hours (Conforti, col. 3, lines 4-28, col. 9, line 5).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Felty would teach away from the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733